 

Fill in this information to identify your case:

' Debtor 1 William Kyle Walker ee oe

\ “FirstName = ==—S—<“<“‘<=CS~S*;‘éSI Nm Last Name

|

Debtor 2 Karen Michelle Walker _ Ce cee |

{Spouse if, filing) First Name. Middle Name ~~ Last Name
|

| United States Bankruptcy Court for the: (DISTRICT OF NEW MEXICO
Case number _ _

- {if known) ~ Oe : . OO Check if this is an
Loe Lo. _ a ; ee amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

 

If you are an individual fiting under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
_.information below,
~ Adentify th tor andthe property tha

  
 

s.collateral- “ ‘What.

      

Creditors Ally Financial @ Surrender the property. C1 No
name: C1 Retain the property and redeem it.

- CO Retain the property and enter into a Mi Yes
Description of 2009 Jeep Wrangler 86997 miles Reaffirmation Agreement,
property Location: 1514 Southern Hills Ci Retain the property and [explain]:

securing debt: Drive, Ardmore OK 73401

Creditors Flagship Credit Acceptance WS Surrender the property. O1No
name: UO) Retain the property and redeem it.

. CZ Retain the property and enter into a @ Yes
Description of 2048 Ford Focus 14021 miles Reaffirmation Agreement.
property Location: 1514 Southern Hills Cl Retain the property and [explain]:

securing debt: Drive, Ardmore OK 73401

Creditors Mr. Cooper @ Surrender the property. ONo
name: CO Retain the property and redeem it.
. CZ Retain the property and enter into a Yes
Description of 2206 Boxwood Circle Portales, Reaffirmation Agreement.
property NM 88130 Roosevelt County OC Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12252-t7 Doc6 Filed 09/30/19 Entered 09/30/19 12:50:37 Page 1 of 3
Debtor1 William Kyle Walker
Debtor2 Karen Michelle Walker Case number (if known)

securing debt:

Creditors Navy Federal Credit Union I Surrender the property. O1 No
name: C Retain the property and redeem it.

_ C Retain the property and enter into a @ Yes
Description of 1998 Jeep Wrangler 135340 Reaffirmation Agreement.
property miles CZ Retain the property and [explain]:

securing debt: Location: 1514 Southern Hills
Drive, Ardmore OK 73401

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: CO Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

KG My _ be — x daren W Wollicr

William Kyle Iker Karen Michelle Walker

Signature of Debtor 1 Signature of Debtor 2

Date September 30, 2019 Date September 30, 2019
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12252-t7 Doc6 Filed 09/30/19 Entered 09/30/19 12:50:37 Page 2 of 3
Debtor1 William Kyle Walker

 

Debtor2 Karen Michelle Walker ee Case number (itknown) ee
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3
Softwara Capyright (c) 1996-2019 Best Case, LLC - wew.besicase.com Best Case Bankruptcy

Case 19-12252-t7 Docé6 Filed 09/30/19 Entered 09/30/19 12:50:37 Page 3 of 3
